Citation Nr: 1335322	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, Maine


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2008 rating decision issued by the Regional Office (RO) in Roanoke, Virginia.  The case comes to the Board from the RO in Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a rating in excess of 50 percent for his major depressive disorder.

The Veteran was examined most recently in March 2012.  At that time, the examiner opined that the Veteran was exaggerating his symptoms.  Apparently, the Veteran had reported that he had been progressing up the ladder at work and had recently been promoted.  The examiner explained that the severity and nature of the symptoms, including but not limited to cognitive difficulties, endorsed by the Veteran were inconsistent with successful work performance and the ability to do the tasks necessary to be promoted to a higher position.   The examiner also noted that the Veteran's use of language suggested that he was trying to receive a 100 percent unemployability rating.  The examiner felt that the Veteran's symptoms were actually in the moderate range and the effect on work was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior and adequate self-care. 

Treatment records also reflect concerns about possible malingering, but the Veteran's providers were apparently unable to discern whether his symptom magnification was reflective of deliberate exaggeration for secondary gain purposes, a "cry for help," or an overly negativistic viewpoint.  

In August 2013 the Veteran submitted a written statement suggesting that the March 2012 examiner's assessment of his successful occupational achievements was inaccurate.  He stated that he had been placed on four performance improvement plans (PIPs) over the years that this claim had been pending.  In February 2008 the Veteran told a VA examiner that he missed four to five days a month of work due to his depression and there is documentation in his treatment records of occasions where he requested documentation for Family and Medical Leave Act purposes to be excused from work.  

An accurate assessment of the Veteran's symptoms is difficult due to the tendency to exaggerate that was noted both by the March 2012 VA examiner and the Veteran's treating providers. While they both noted this general tendency to exaggerate, what symptoms were likely to have been exaggerated and how much were not identified.  It is unclear why the Veteran's reports about his employment situation have ranged from claiming to be perpetually on the verge of losing his job due to poor performance to reporting a new promotion in 2012.  There is no evidence in the claims file to suggest which report is accurate.  The Veteran should be given an opportunity to submit evidence substantiating his recent claims that he has not been performing adequately at work.  Also, he should be afforded a new examination to afford him an opportunity to better explain himself and for VA to obtain a different perspective about the veracity of his reported complaints.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain, directly from the employer, documentation supporting his contentions that he was placed on four PIPs and routinely missed work due to his depression.  The Veteran should also be invited to submit any other documentation in his possession supporting his claims that he was having difficulties at work due to his depression.

2.  Then, afford the Veteran a new VA examination to determine the severity of his depression symptoms.  The examiner should set forth the symptoms and functional effects identified by the Veteran, and if malingering or exaggeration is suspected, the examiner should explain the basis for his or her belief that this is occurring.  The examiner should reference the March 2012 examination report and indicate whether he or she agrees with the conclusions set forth therein and why or why not.  If the examiner concludes that the Veteran is exaggerating his symptoms, he or she should attempt to quantify, to the extent possible, the most likely actual level of symptoms and their severity.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


